      Case 1:14-cv-11818-PBS Document 222 Filed 06/08/20 Page 1 of 4



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
PHOTOGRAPHIC ILLUSTRATORS CORP.,    )
                                    )
                     Plaintiff,     )
                                    )          Civil Action
v.                                  )          No. 14-11818-PBS
                                    )
ORGILL, INC.,                       )
                                    )
                     Defendant.     )
______________________________      )

                         MEMORANDUM AND ORDER

                             June 8, 2020

Saris, D.J.

     Defendant Orgill, Inc. moves for attorneys’ fees incurred

during its successful defense of this copyright suit brought by

Photographic Illustrators Corporation (“PIC”). The Court “may

. . . award a reasonable attorney’s fee to the prevailing party”

in a copyright action pursuant to 17 U.S.C. § 505. For the

following reasons, the Court declines to award fees here and

DENIES Orgill’s motion [Dkt. 216]. The Court assumes familiarity

with its prior orders in this case and does not recount the

factual or procedural history except as necessary.

     Under 17 U.S.C. § 505, district courts have “wide latitude

to award attorney’s fees based on the totality of circumstances

in a case.” Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct.

1979, 1985 (2016). Courts “must make a . . . particularized,



                                    1
      Case 1:14-cv-11818-PBS Document 222 Filed 06/08/20 Page 2 of 4



case-by-case assessment.” Id. In exercising their discretion,

district courts “should give substantial weight to the objective

reasonableness of the losing party’s position.” Id. at 1983.

Reasonableness is an “important” but not “controlling” factor.

Id. at 1988. Courts should also consider such factors as “a

party’s litigation misconduct” and the need for deterrence of

“repeated instances of copyright infringement or overaggressive

assertions of copyright claims.” Id. at 1989. Courts must treat

prevailing plaintiffs and defendants “even-handedly” in this

multi-factor analysis. Id. at 1988.

     PIC’s litigation position was not objectively unreasonable.

During the first round of summary judgment briefing before this

Court, PIC largely prevailed and survived summary judgment on

Orgill’s sub-license defense. The case was then stayed pending

an arbitration between PIC and its licensee, Sylvania, from whom

Orgill alleged it had sub-licensed the copyrighted images at

issue. PIC prevailed before the arbitrator on its contract claim

obtaining a judgment of over $9.5 million against Sylvania, as

well as over $5 million in attorneys’ fees and costs. It did not

prevail on its copyright claim, however.

     This Court then reopened proceedings for a second round of

summary judgment briefing between PIC and Orgill. Orgill relied

heavily on the preclusive effect of the arbitrator’s distinction

between “conditions” and “covenants” in the license agreement


                                    2
      Case 1:14-cv-11818-PBS Document 222 Filed 06/08/20 Page 3 of 4



between PIC and Sylvania, an issue Orgill had not raised during

the first summary judgment phase. During this second stage of

summary judgment briefing and then on appeal to the First

Circuit, PIC argued that implied sublicenses are a “legal

impossibility” or, in the alternative, that a reasonable

factfinder could determine no implied sublicense was granted by

Sylvania to Orgill.

     The First Circuit identified the legal impossibility

argument as a “case of first impression in the circuit courts”

and wrote that it was “for the most part in uncharted waters.”

Photographic Illustrators Corp. v. Orgill, Inc., 953 F.3d 56,

58, 60 (1st Cir. 2020). The First Circuit’s opinion then

carefully considered the parties’ statutory, practical, and

public policy-based arguments before it upheld this Court’s

determination that a sublicense may be implied. Id. at 60-64.

PIC’s litigation position regarding legal impossibility, while

ultimately unsuccessful, was a novel argument that was not

objectively baseless. In this case against Orgill, PIC has not

taken an unreasonable litigation position, a factor this Court

gives “substantial weight.” Kirtsaeng, 136 S. Ct. at 1983.

     In addition, PIC did not engage in litigation misconduct.

Although PIC arguably employed overly aggressive litigation

tactics by filing a slew of lawsuits against small-business

sublicensees of Sylvania when its primary dispute was with


                                    3
      Case 1:14-cv-11818-PBS Document 222 Filed 06/08/20 Page 4 of 4



Sylvania itself, this conduct was not so egregious as to

outweigh the other relevant factors. See, e.g., Photographic

Illustrators Corp. v. A.W. Graham Lumber, LLC, 196 F. Supp. 3d

123, 126 (D. Mass. 2016) (transferring to Eastern District of

Kentucky copyright suit brought by PIC against family-owned and

-operated hardware store with 30 employees and single brick-and-

mortar store). On balance, the Court concludes in its discretion

that Orgill should not recover attorneys’ fees in this action.

     In any event, Orgill is not entitled to recover appellate

fees through an application to the district court. See 1st Cir.

R. 39.1(b) (requiring appellate fees application be made to the

First Circuit, which can then choose to remand to the district

court for determination).

                                  ORDER

     Orgill’s motion for attorneys’ fees [Dkt. 216] is DENIED.



SO ORDERED.



                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  United States District Judge




                                    4
